DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ reply to the August 7, 2020 Office Action, filed January 7, 2021, is acknowledged.  Applicants previously canceled claims 6, 10, 18, 20-21, 25, 30, 33-34, 36-42, 45-64, 67-74, 76, and 78-80.  Claims 44, 65-66, 75, 77, and 81-88 remain withdrawn from further as being drawn to a nonelected invention.  Applicants amend claims 1, 4-5, 8-9, 14-17, 22, 24, 26, 29, 31-32, 35, and 43, and add new claim 96.
Claims 1-5, 7-9, 11-17, 19, 22-24, 26-29, 31-32, 35, 43, and 89-96 are under examination.
 Any objection or rejection of record in the previous Office Action, mailed August 7, 2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-9, 11-17, 19, 22-24, 26-29, 31-32, 35, 43, and 89-96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This is a new rejection necessitated by Applicants’ amendments.

Claims 2-5, 7-9, 11-17, 19, 22-24, 26-29, 31-32, 35, 43, and 89-96 depend from claim 1, and are therefore included in this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9, 11-17, 19, 22-24, 26-29, 31-32, 35, 43, and 89-95 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application Publication No. 2014/0186843, published July 3, 2014, and cited in the Information Disclosure Statement filed June 22, 2020) in view of Jacobson et al. (U.S. Patent Application Publication No. 2015/0133315, published May 14, 2015) and Cai et al. (U.S. Patent Application Publication No. 2015/0225801, filed February 11, 2015, published August 13, 2015 and claiming priority to U.S. Provisional Patent Application No. 61/938,490, filed February 11, 2014).  This rejection is modified as necessitated by Applicants’ amendments.
Zhang discloses CRISPR-Cas9 systems for genome editing, where the system comprises a guide sequence, a tracr mate sequence, and a tracr sequence in 5’ to 3’ order (paragraphs [0008]-[0009]).  Zhang discloses that the tracr mate sequence hybridizes to the tracr sequence, and the guide sequence directs sequence-specific binding of a CRISPR complex to a target sequence, with the guide sequence hybridized to the target sequence and the tracr mate sequence hybridized to the tracr sequence (paragraph [0011]).  Zhang discloses that the CRISPR enzyme system can be a multiplexed system comprising one or more guide sequences, tracr mate sequences, and one or more tracr sequences that can be used to target one or more sequences (paragraphs [0013]-[0016]).  Zhang discloses that the Cas protein can be Cas9 from a variety of bacterial sources including Streptococcus pyogenes and Streptococcus thermophilus (paragraphs [0110] and [0118]).  Zhang discloses that the Cas9 can be in vitro, ex vivo, or in vivo (paragraph [0016]).  Zhang discloses use of vectors for the expression of CRISPR-Cas systems in eukaryotic cells that include inducible promoters (paragraph [01060}.  Zhang discloses gene editing and precise modification of the genome (paragraph [0181]).   Zhang discloses detection of DNA cleavage or mutations at the target sequence, as well as assaying for altered gene expression affected by CRISPR activity, which is interpreted as including creation or destruction of a second targeted sequence (paragraph [0116]).  Zhang discloses detection of altered gene sequences using PCR (paragraphs [0132]-[0133]).  Zhang discloses that the guide, tracr, and tracr mate sequences can comprise two or more hairpins (paragraph [0120]).  Zhang discloses introducing the vectors into the cells via viral vectors, liposomes, and plasmids (paragraphs [0103] and [0124]).  Zhang discloses that the CRISPR enzyme can be a fusion protein where the enzyme is fused to one or more heterologous protein domains (paragraph [0122]).  Zhang discloses that the elements of the vectors can be controlled by different regulatory elements, or promoters (paragraph [0112]).  Zhang discloses that detection of gene editing and activity can be via high-throughput detection using next-gen sequencing (paragraph [0070]).
Zhang fails to disclose or suggest use of the CRISPR-Cas system to record cellular events.
Jacobson discloses a method of recording changes in nucleic acid sequences in cellular DNA in response to physical and/or chemical signals from the cellular environment (abstract).  Jacobson discloses that a CRISPR-Cas system can be used to target recorder sequences, which are able to provide and record data from a gene of interest, where expression of the gene is modulated (paragraphs [0007], [0033], and [0050]-[0053]).  Jacobson discloses that the system can be multiplexed by use of multiple i.e., the recorder DNA sequence) can be performed using amplification (PCR) or hybridization assays (paragraph [0067]).
Cai discloses methods for recording information and molecular events in individual cells (abstract).  Cai discloses use of CRISPR-Cas systems to target recorder sequences in the cell (paragraphs [[0011]-[0014]).  Cai discloses that the CRISPR-Cas system uses a conditional promoter that can be activated by and/or recruit a transcription factor (paragraphs [0162]-[0164]).  Cai discloses multiplex detection of more than one event, which may be different, in single cells (paragraph [0149]).  Cai discloses that the recorder sequence, or scratchpad can be found within a cell or can be synthesized and inserted into the cell, and that a molecular event, such as transcription factor activity can be determined (paragraphs [0072]-[0073]).  Cai discloses that mutations can occur in the scratchpad, where the cells are intact or undisrupted, which is interpreted as the scratchpad, or recorder, not being in a gene of interest and that the gene of interest is not modified by the CRISPR-Cas system.  Cai discloses that the molecular changes that can be detected include insertion, deletion, point, and/or multiple point 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cellular recording methods and systems, which are able to create or destroy a second recorder sequence, of Jacobson and Cai into the CRISPR-Cas gene editing system of Zhang because all three systems require the genome editing ability of well-known CRISPR-Cas systems, and use thereof for recording of cellular events is disclosed by Jacobson and Cai.  Therefore, one of ordinary skill in the art would have a reasonable and predictable expectation of success in using Zhang’s CRISPR-Cas9 system for recording cellular events, whether varied or not, in either single or multiplex events, or resulting in a variety of mutations, including point mutations, according to Jacobson and Cai.  Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine the order of introduction of the recited vectors and recording sequences where more than one recorder is being used according to the method disclosed by Zhang, Jacobson, and Cai because it would be routine in the molecular biology art before the effective filing date of the claimed invention to determine any operable and optimal conditions and ordering of method steps in order to provide the most accurate and reproducible results when recording cellular events using the CRISPR-Cas gene editing system disclosed and suggested by Zhang, Jacobson, and Cai.

Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jacobson and Cai, as applied to claims 1-5, 7-9, 11-17, 19, 22-24, 26-29, 31-32, 35, 43, and 89-95 above, and further in view of .  This is a new rejection necessitated by Applicants’ amendments.
Zhang, Jacobson, and Cai disclose and suggest a method of recording a cellular event, as discussed above.

Schmidt discloses CRISPR genome engineering machinery in mammalian cells that can be introduced into the cells via a variety of viral vector systems (abstract).  Schmidt discloses that the CRISPR vectors can be used for loss-of function screens, multiplexed gene editing and/or disease modeling in animals (abstract).  Schmidt discloses that the CRISPR systems can be administered using self-inactivating vectors, which provides for minimization of worries regarding generation of replication competent virus, which improves safety (paragraph bridging pages 261 and 262).
Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use a self-inactivating CRISPR system according to Schmidt in the method of recording a cellular event according to Zhang, Jacobson, and Cai because this will provide for a method that has no interference from any viral replication, thus being a more accurate and reproducible screening method.

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. § 112(b)/second paragraph, Applicants’ amendments and arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. § 112(b)/second paragraph, as set forth above.

Regarding the rejection under 35 U.S.C. § 103, Applicants’ arguments have been fully considered, but are not deemed to be persuasive.
Applicants assert that none of the cited references disclose or suggest that modifications of the first recorder sequence can create or destroy the second recorder sequence.  However, as discussed See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
For all these reasons, and those discussed above, this rejection is maintained, as modified.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636